Citation Nr: 0915979	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-32 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
traumatic arthritis, right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
lumbar spine disease with spinal stenosis, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981, and from July 1984 to November 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In October 2005, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  In January 2009, he was notified that a hearing 
was scheduled for February 4, 2009.  However, the Veteran 
failed to appear for his scheduled hearing, and there is no 
record that a request for another hearing was ever made.  
Without good cause being shown for the failure to appear, no 
further hearing can be scheduled and appellate review may 
proceed.

The issue of an increased rating for service-connected lumbar 
spine disease with spinal stenosis, currently evaluated as 40 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's service-connected traumatic arthritis, right 
knee, is productive of pain, and no less than 0 degrees of 
extension, and 90 degrees of flexion, but not moderate 
recurrent subluxation or lateral instability, or ankylosis.  

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the Veteran's service- connected traumatic arthritis, 
right knee, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 5262 
(2008).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an increased 
rating for his service-connected traumatic arthritis, right 
knee, currently evaluated as 10 percent disabling.  

The Board will first discuss the history of this issue.  In a 
rating decision, dated in September 1993, the RO granted 
service connection for right knee arthritis, evaluated as 10 
percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2005).  

In June 2000, the RO inter alia denied a claim for a rating 
in excess of 10 percent for right knee arthritis.  

In a statement from the Veteran, dated September 27, 2000 
(received by VA on September 29, 2000), the Veteran 
essentially stated that he wanted to file a new claim for an 
increased rating for his right knee, as well as a claim of 
entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30, based on 
treatment for his right knee.  

In October 2000, the Veteran filed a timely notice of 
disagreement as to several issues in the June 2000 rating 
decision, to include the right knee increased rating claim.  
In April 2001, the Veteran was sent a Statement of the Case 
which included this issue.  However, a timely substantive 
appeal was not received as to either of this issue, and the 
RO's June 2000 rating decision therefore became final.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2008).  

Subsequent to the June 2000 rating decision, VA medical 
reports showing treatment for the right knee were received by 
VA, dated between 2000 and 2008.  

In December 2004, the RO granted a temporary total disability 
rating from September 19, 2000 to December 31, 2000, and 
assigned a 10 percent rating for the right knee as of January 
1, 2001.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c).  

In August 2005, the RO issued a Supplemental Statement of the 
Case, which included the issue of an increased rating for the 
right knee.  In October 2005, a substantive appeal (VA Form 
9) was received.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2008), the Veteran's service treatment reports 
show that he had a knee operation prior to service, in which 
a metallic staple was placed at the tibial tuberosity at the 
quadriceps at the patellar tendon insertion.  During service, 
he received a number of treatments for right knee symptoms, 
and he was found to have right knee degenerative joint 
disease (DJD) on X-ray.  He was also noted to have right knee 
Osgood-Schlatter's disease.  

VA hospital reports show that in September 2000, the Veteran 
underwent a right knee arthroscopy and chondroplasty, right 
proximal fibular excision and debridement of the proximal 
tibiofibular joint.  

As an initial matter, as previously stated, in December 2004, 
the RO granted a temporary total (i.e., 100 percent) 
disability rating from the period from September 19, 2000 to 
December 31, 2000.  The RO assigned a 10 percent rating for 
the right knee as of January 1, 2001.  Therefore, the 
increased rating claim is moot for the period prior to 
December 31, 2000.  

The Veteran's traumatic arthritis, right knee, has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5260.  Under DC 5260, a 10 percent 
evaluation is warranted where knee flexion is limited to 45 
degrees.  A 20 percent evaluation is warranted where knee 
flexion is limited to 30 degrees.  

In addition, the following diagnostic codes are also relevant 
to the claim: 

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261, a 20 
percent evaluation is warranted where knee extension is 
limited to 15 degrees.
 
Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The medical evidence consists of VA reports dated between 
2001 and 2008.  VA progress notes show that the Veteran's 
right knee had extension to 0 degrees, and flexion between 90 
degrees to 130 degrees.  

A QTC examination report, dated in August 2004, shows that 
the Veteran's right knee had extension to 0 degrees, and 
flexion to 95 degrees.  

A VA joints examination report, dated in August 2008, shows 
that the Veteran's right knee had extension to 0 degrees, and 
flexion to 140 degrees.  

The Board finds that a rating in excess of 10 percent under 
DC 5260 is not warranted.  The evidence does not show that 
the Veteran's right knee flexion is limited to 45 degrees.  
In fact, the criteria for even a compensable rating under DC 
5260 are not met.  Accordingly, the Board finds that the 
criteria for a rating in excess of 10 percent under DC 5260 
have not been met.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), a rating in excess of 10 percent is not warranted 
under DC 5261, as the evidence does not show that during the 
time period in issue, the Veteran had right knee extension is 
limited to 15 degrees.  There is no evidence of right knee 
ankylosis for a higher rating under DC 5256.  With regard to 
DC 5257, VA progress notes, dated in 2002, indicates the use 
of an "unloader" for the knee, but contain no findings of 
instability.  The August 2004 QTC report does not note any 
instability.  The August 2008 VA examination report states 
that lateral and medial stress of the knee showed no laxity 
of the lateral medial collateral ligaments, and that he had a 
negative anterior posterior drawer sign which indicates 
intact anterior and posterior cruciate ligaments.  

Given the foregoing, the Board finds that the evidence is 
insufficient to show moderate recurrent subluxation or 
lateral instability of the right knee under DC 5257.  In 
making this determination, the Board finds that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9-
98.  In this case, the medical evidence does not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  In this regard, the VA progress notes indicate 
that the Veteran was in physical therapy following his 
September 2000 operation until April 2001.  These reports 
show complaints of right knee pain and right leg numbness, 
and that the Veteran's medications included Tramadol.  An 
April 2001 evaluation noted an antalgic gait, with difficult 
kneeling and squatting, and an inability to crawl.  Strength 
in the right lower extremity muscle groups was no less than 
4+/5, and patellar reflexes were symmetrical.  The remainder 
of the VA progress notes contain a number of strength 
findings for the right lower extremity which show that 
strength was no less than 4/5, with the sole exception of 
3+/5 in May 2001.  

The August 2004 QTC report notes complaints of difficulty 
walking during severe flare-ups of numbness, and use of 
Gabapentin and Oxycodone.  The Veteran was noted to have a 
range of motion limited by pain, but not fatigue, weakness, 
lack of endurance, or incoordination.  Pain was noted to have 
onset at 95 degrees of flexion.  It was further noted that 
the amount of time he was able to walk or stand was limited, 
however, gait was within normal limits.  He apparently wore 
an ankle brace and used a cane in association with his ankle 
condition (service connection is in effect for a right tibial 
stress fracture with ankle disability).  

A VA joint examination report, dated in August 2008, shows 
complaints of periodic right knee swelling accompanied by 
limitation of motion, and intermittent pain.  He stated he 
had a brace, used Percocet, and had no flare-ups, and that he 
had limitations in walking and standing.  On examination, 
repeat flexion and extension of the knee caused pain, but no 
weakness or fatigue.  He walked without indication of a limp.  
There was no indication of muscle spasm, loss of strength, or 
quadriceps or hamstring atrophy.  There was skin numbing at 
the right lateral dermatome, with no other indication of 
radiculopathy.  X-rays of the right knee noted a small cystic 
lucency with the fibular head that was unchanged from 2002, 
an orthopedic staple over the tibial tuberosity, and mild to 
moderate degenerative periarticular osteophyte formation.  

A VA neurological examination report, dated in August 2008, 
notes that he has a normal gait, and that he could heel and 
toe walk.  The quadriceps and hamstrings had 5/5 strength.  
There were deficits on light touch and pinprick at the right 
lateral calf and toes.  

In summary, there is no medical evidence showing that the 
Veteran has such symptoms as muscle atrophy, neurological 
impairment, or incoordination attributable to the right knee.  
Therefore, even taking into account the notations of right 
knee pain, the Board finds that, when the ranges of motion in 
the right knee are considered together with the evidence of 
functional loss due to right knee pathology, the evidence is 
insufficient to show that the loss of motion in the right 
knee more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.   

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  However, given the 
previously described findings, the Board has determined that 
the evidence is insufficient to show that a separate rating 
is warranted for instability of the right knee.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, none of the medical evidence shows that the Veteran's 
right knee extension is limited to the extent necessary to 
meet the criteria for separate compensable ratings.  38 
C.F.R. § 4.71, Plate II, DCs 5260.  Additionally, to assign 
two, separate compensable ratings solely based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  
Accordingly, the claim must be denied.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The August 2004 QTC examination report notes that the Veteran 
has surgical scars on his right knee.  Thus, the Board has 
also considered whether a separate, compensable rating would 
be warranted for right knee scars.  However, in this case, 
the veteran does not contend, and the evidence does not show, 
that a separate compensable rating is warranted for right 
knee scars.  Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  In this case, there is no evidence to show that 
the Veteran has compensable manifestations of right knee 
scars.  Specifically, there are no findings of a symptomatic 
right knee scar.  Thus, the assignment of a separate 10 
percent evaluation for the Veteran's right knee scars is not 
warranted.  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran had a worsening of 
the disability in issue, such that an increased evaluation is 
warranted.   

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in July 2004.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The July 2004 VCAA notice did not discuss the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, August 2008, the RO sent the 
Veteran a notice in compliance with VA's duties as determined 
in Vazquez-Flores, which listed the relevant criteria for an 
increased rating.  The October 2008 Supplement Statement of 
the Case also listed the relevant criteria for an increased 
rating.  Submissions from the Veteran's representative, dated 
in 2008 and 2009, show an accurate understanding of the 
issue, and that the representative cited to medical findings 
in support of the arguments made.  These actions by VA 
indicate that a reasonable person could be expected to 
understand from the notices what was needed.  The actions of 
the Veteran's representative also indicate actual knowledge 
of the right to submit additional evidence and of the 
availability of additional process, and show that the 
Veteran, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claim.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA and non-VA 
medical records have been obtained, and the Veteran has been 
afforded examinations.  The appellant and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to assist has prejudiced 
him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

A rating in excess of 10 percent for service-connected 
traumatic arthritis, right knee, is denied.  


REMAND

With regard to the issue of an increased rating for service-
connected lumbar spine disease with spinal stenosis, 
currently evaluated as 40 percent disabling, the Veteran is 
shown to have post-surgical scars near his spine, and the 
August 2008 VA joints examination report notes a history of 
fusion of L3 through S1, with decompression of several 
vertebra.  A June 2006 VA progress note indicates that the 
Veteran reported that he underwent spine surgery in June 2006 
from a private physician. 

There is no record to show that these private records of low 
back surgery were ever received.  Accordingly, a remand is 
required so that the RO can attempt to obtain these, and any 
other relevant treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the details of his low back 
surgery, in order to determine if 
relevant records exist that are not 
currently associated with the claims 
files.  Should any such treatment be 
identified, after securing any necessary 
releases, the RO should attempt to obtain 
these records.

2.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of all evidence 
received after the most recent 
supplemental statement of the case 
(SSOC), dated in October 2008.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a SSOC that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


